REQUIREMENT FOR ELECTION/RESTRICTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to a location verification device, the device comprising detailed limitations regarding: (1) one or more receivers configured to receive a wireless signal representing a position; (2) and on or more processors, configured to:  determine from the signal the position and a signal characteristic of the signal; predict a signal characteristic of a wireless signal based on the position and a position of the one or more receivers; compare the determined signal characteristic to the predicted signal characteristic; and verify the position based on the comparison, classified in G01S3/12.
II. Claims 11-15, drawn to an autonomous agent localization system for determining the location of an autonomous agent, the system comprising detailed limitations regarding: (1) one or more localization beacons, each comprising a transmitter, a memory, and one or more processors, configured to store in the memory data representing a position of an autonomous agent; and to control the transmitter to transmit a signal representing the stored data; and 2) an autonomous agent, comprising one or more position sensors, configured to receive position sensor data; one or more processors, configured to determine a first position of the autonomous agent using the received position sensor data; send data representing the first position to a first localization beacon of the one or more localization beacons; and send a placement , classified in G01S3/023.
III. Claims 16-20, drawn to an unmanned aerial vehicle, the vehicle comprising detailed limitations regarding: (1) one or more receivers, configured to receive a first wireless signal representing a first identifier associated with a first transmission station, and a second wireless signal representing a second identifier associated with a second transmission station, and (2) one or more processors, configured to determine the first identifier of the first wireless signal and the second identifier of the second wireless signal; detect a first signal quality of the first wireless signal and the second wireless signal during a first sampling time; determine a first location offset from a predetermined trajectory based on the detected first signal quality and at least one of the first identifier or the second identifier; detect a second signal quality of the first wireless signal and the second wireless signal during a second sampling time; determine a second location offset from the predetermined trajectory based on the detected second signal quality and at least one of the first identifier or the second identifier; compare the first location offset to the second location offset; and if a difference between the first location offset and the second location offset is less than a predetermined threshold, control the UAV to adjust its trajectory according to at least one of the first location offset or the second location offset, classified in G05D1/00.


Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Each distinct invention requires a different field of search, as indicated above regarding the different classifications of each invention, and the prior art applicable to one invention would not likely be applicable the other inventions.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should Applicant traverse on the ground that the inventions are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is 

Conclusion
	Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Roy Rhee, whose telephone number is 313-446-6592.  The examiner can normally be reached Monday-Friday from 7:30 am to 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached at 571-270-7016.  The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/R.R./
Examiner, Art Unit 3661
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661